Citation Nr: 9901106	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  98-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis 
with headaches.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1962 to 
December 1963.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.    

In October 1998, a hearing was held at the Board in 
Washington, D.C., before the undersigned Board member.  At 
that time, the appellant submitted a medical statement, dated 
in October 1998, from M.P.J., M.D., medical consultant for 
the Disabled American Veterans, a private psychological 
assessment by T.J.M., M.A., and G.B.D., Ph.D., dated in 
September 1998, a copy of a Certificate from the U.S. Army 
Southeastern Signal School, dated in August 1962, and a copy 
of a Letter of Recognition, dated in August 1962.  In 
addition, the appellant also filed VA Form 21-4138, Statement 
in Support of Claim, and waived initial review of such 
evidence by the RO.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include dysthymia, will be 
discussed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  There is no competent medical evidence of a nexus between 
any current sinusitis with headaches and the appellants 
period of active service.  


CONCLUSION OF LAW

The appellants claim for service connection for chronic 
sinusitis with headaches is not well grounded.  38 C.F.R. 
§ 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board notes that the appellants service medical records 
are sparse and essentially consist of a Report of Psychiatric 
Evaluation for Administrative Separation, dated in September 
1963, and the appellants separation examination, dated in 
September 1963.  The psychiatric report shows that in 
September 1963, the appellant was hospitalized at the Walter 
Reed General Hospital in order to meet a Physical Evaluation 
Board.  Under past medical history, the appellant stated that 
he had had post nasal drip for as long as he could remember, 
and that at times, he had been treated with penicillin plus 
nose drops.  He indicated that during service, while he was 
stationed in Germany, he had frequent upper respiratory 
infections.  The September 1963 psychiatric report includes 
an addendum which shows that while the appellant was 
hospitalized at the Walter Reed General Hospital, he 
underwent an ears, nose, throat (ENT) consultation.  The 
examining physician noted that the appellant had a vasomotor 
rhinitis.  The physician stated that there was an absence of 
frontal sinuses.  According to the examiner, there was no 
evidence of sinusitis and no treatment was indicated.  The 
physician indicated that those conditions existed prior to 
service (EPTS).  

The appellants separation examination, dated in September 
1963, shows that at that time, in response to the question as 
to whether the appellant had ever had or if he currently had 
chronic or frequent colds, sinusitis, or hay fever, the 
appellant responded yes.  The appellant noted that 
physically, he suffered from post nasal drip which dated back 
to early childhood.  According to the appellant, he had very 
low resistance to colds and the flu, especially in cold 
climates.  The appellants head, face, neck, scalp, and his 
sinuses, were all clinically evaluated as normal.  

In the appellants VA Form, 21-526, Veterans Application For 
Compensation or Pension, dated in January 1997, the appellant 
noted that in 1963, while he was in the military, he 
underwent an operation at the Walter Reed Army Hospital for 
his sinusitis.  

In a May 1997 rating action, the RO denied the appellants 
claim for entitlement to service connection for chronic 
sinusitis with headaches.  At that time, the RO stated that 
the appellants service medical records were negative for any 
complaints or findings of sinusitis, and that there was no 
evidence of the claimed 1963 operation at the Walter Reed 
Army Hospital.  The RO further indicated that the only 
evidence of sinusitis was the appellants own statement that 
he had had sinusitis symptoms, including post nasal drip, 
since early childhood.  

In June 1997, the RO submitted VA Form 21-8359, Information 
Re Veteran In Uniformed Services Hospital Or Dispensary, to 
the Walter Reed Army Medical Center in Washington, D.C.  At 
that time, the RO requested any medical records pertaining to 
the appellant from April 1962 to December 1963.  In July 
1997, the RO received a response from a Ms. A.H., Supervisor, 
Special Actions Branch, Medical Records Administration 
Division of the Walter Reed Army Medical Center.  At that 
time, Ms. H. stated that the medical records that were 
requested by the RO had been retired to a centralized federal 
record storage facility.  Ms. H. recommended that the RO 
contact the United States Army Personnel Center (ARPERCEN) 
and/or the National Personnel Records Center (NPRC), both 
located in St. Louis Missouri, in order to locate the 
records.  

In August 1997, the RO sent a letter to the ARPERCEN and a 
second letter to the NPRC.  In both of the correspondences, 
the RO requested any medical records which pertained to the 
appellant for the period of time from April 1962 to December 
1963.  In a correspondence from both the NPRC and the 
ARPERCEN, to the RO, received by the RO in November 1997, the 
NPRC and the ARPERCEN indicated that a record for the 
appellant was not on file.  

In July 1997, the appellant underwent a VA examination.  At 
that time, the appellant stated that in 1963, while he was in 
the military, he started to have problems with his sinuses.  
The appellant indicated that his nose was almost always 
obstructed.  He reported that during service, he was sent to 
the Walter Reed Army General Hospital in Washington, D.C. 
where he had his sinuses washed out by needle drainage.  The 
appellant noted that since that time, he had had chronic 
problems with his sinuses.  He stated that at present, he had 
sinus headaches which occurred daily.  The appellant 
indicated that his headaches were relieved by taking Sudafed 
or Aspirin.  According to the appellant, he also had severe 
nasal congestion with a pressure sensation beneath the eyes 
and over the anterior face.  The physical examination showed 
that the nares mucosa of the right side was swollen and 
inflamed, obscuring the meati.  A moderately sized nasal 
polyp was on the right side.  The left nares were open, but 
the mucosa was inflamed.  A minimal white, yellow discharge 
was noted on the floor of the nose and it was found to be 
present in the nasal pharynx as post nasal drip.  An x-ray of 
the appellants sinuses was interpreted as showing 
undeveloped frontal sinuses.  There was clouding of the right 
maxillary antrum consistent with sinusitis.  The remainder of 
the sinuses appeared clear.  The diagnosis was of right 
maxillary sinusitis.  Following the physical examination and 
a review of the appellants x-rays, the examiner diagnosed 
the appellant with right maxillary sinusitis.  

In October 1998, a hearing was conducted at the Board in 
Washington, D.C., before the undersigned Board member.  At 
that time, the appellant testified that prior to his entrance 
into the military, he suffered from post nasal drip as a 
child.  (T.30).  According to the appellant, when he was 
seven years old, he had his tonsils and adenoids removed 
which cleared up his post nasal drip.  (T.35).  He stated 
that he first noticed problems with his sinuses during 
service.  (T.31).  The appellant noted that he was stationed 
in Germany and that during that period of time, Germany had a 
very cold winter.  (Id.).  He reported that he suffered from 
some colds and that he possibly had a sinus infection.  
(Id.).  According to the appellant, in approximately November 
1963, he was sent back to the United States and he underwent 
a physical examination for an early discharge.  (T.32).  He 
stated that at that time, he was suffering from sinus 
headaches.  (T.34).  The appellant revealed that during the 
physical examination, his sinus problem was discovered and he 
subsequently underwent surgery for his sinus condition.  
(T.32).  He testified that following his separation from the 
military, he continued to suffer from chronic sinusitis with 
headaches.  (T.36).  According to the appellant, he had not 
sought medical treatment for sinusitis because he had read in 
1964 that there was no cure for sinusitis.  (Id.).  


II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  In addition, if a condition noted during 
service is not noted to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

To summarize, the appellant contends, in essence, that his 
current sinusitis with headaches originated while he was in 
the military.  The appellant states that during service, he 
started to have problems with his sinuses.  According to the 
appellant, he underwent an operation at the Walter Reed Army 
Hospital for his sinusitis.  The appellant maintains that 
since his operation, he has had chronic problems with his 
sinuses.  He notes that at present, he has sinus headaches 
and severe nasal congestion.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his chronic 
sinusitis, with headaches, is related to service is not 
competent evidence.  

In the instant case, the Board notes that as stated above, 
the appellant contends that during service, he underwent an 
operation at the Walter Reed Army Hospital for his sinusitis.  
In this regard, the Board observes that in the appellants 
July 1997 VA examination, the appellant stated that while he 
was in the military, he was sent to the Walter Reed Army 
Hospital in order to have his sinuses washed out by needle 
drainage.  The Board further notes that in the May 1997 
rating action in which the RO denied the appellants claim of 
entitlement to service connection for chronic sinusitis, with 
headaches, the RO indicated that the appellants service 
medical records were negative for any complaints or findings 
of sinusitis, and that there was no evidence of the claimed 
1963 operation at the Walter Reed Army Hospital.  

After the appellant filed his June 1997 Notice of 
Disagreement in response to the ROs May 1997 rating action, 
the RO initiated a search for the missing 1963 operation 
report.  As previously stated, the RO contacted the Walter 
Reed Army Medical Center and then subsequently, the RO 
contacted the ARPERCEN and the NPRC.  The Walter Reed Army 
Medical Center indicated that the medical records that were 
requested by the RO had been retired to a centralized federal 
records storage facility, and both the ARPERCEN and the NPRC 
reported that a record for the appellant was not in their 
files.  However, the Board observes that there is evidence 
already of record which correlates with the appellants 
contention that he underwent surgery in 1963 at the Walter 
Reed Army Medical Center.  As previously stated, the 
appellants service medical records include a Report of 
Psychiatric Evaluation for Administrative Separation, dated 
in September 1963.  The Board observes that an addendum is 
attached to the September 1963 psychiatric report which shows 
that the appellant underwent an ENT consultation while he was 
hospitalized at the Walter Reed General Hospital.  Therefore, 
in light of the above, while the Board acknowledges that the 
RO stated in its May 1997 decision that there was no evidence 
of the claimed 1963 operation at the Walter Reed Army 
Hospital, and the RO also conducted an unsuccessful search 
for the missing record, it is the Boards opinion that the 
addendum from the September 1963 psychiatric evaluation 
basically fits the description that the appellant has given 
of his 1963 hospitalization and surgery.  Accordingly, the 
Board concludes that all relevant evidence necessary for an 
equitable disposition of this claim has been associated with 
the claims file.  

As previously stated, the appellants service medical records 
are sparse and essentially consist of a Report of Psychiatric 
Evaluation for Administrative Separation, dated in September 
1963, and the appellants separation examination, dated in 
September 1963.  The appellants September 1963 separation 
examination shows that at that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had chronic or frequent colds, sinusitis, or hay 
fever, the appellant responded yes.  The appellant noted 
that physically, he suffered from post nasal drip which dated 
back to early childhood.  According to the appellant, he had 
very low resistance to colds and the flu, especially in cold 
climates.  The appellants head, face, neck, scalp, and his 
sinuses, were all clinically evaluated as normal.  

In the ROs May 1997 rating action, the RO denied the 
appellants claim for entitlement to service connection for 
chronic sinusitis with headaches.  At that time, the RO 
indicated that the only evidence of sinusitis was the 
appellants own statement from his September 1963 separation 
examination that he had had sinusitis symptoms, including 
post nasal drip, since early childhood.  Therefore, the RO, 
in essence, stated that the appellants current sinus 
condition pre-existed service and was not aggravated thereby.  
However, the Board notes that although the appellants 
separation examination is of record, the appellants 
induction examination, if in fact one was conducted, is not 
of record.  Therefore, the Board observes that where, as in 
this case, the report of entrance examination is unavailable, 
the Board must accord the veteran the presumption of 
soundness at service entry, absent clear and unmistakable 
evidence to the contrary.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994) (holding that if the entrance 
examination is unavailable, it cannot penalize the veteran in 
favor of whom all doubts are to be resolved).  Accordingly, 
in light of the above, since the appellant is entitled to the 
presumption of soundness at service entry, the question 
before the Board becomes whether the appellants chronic 
sinusitis, with headaches, was incurred in service.  

As previously stated, in the addendum to the September 1963 
psychiatric report, the ENT physician reported that at that 
time, the appellant had a vasomotor rhinitis.  The physician 
stated that there was an absence of frontal sinuses.  
According to the examiner, there was no evidence of sinusitis 
and no treatment was indicated.  Moreover, in the appellants 
September 1963 separation examination, in response to the 
question as to whether the appellant had ever had or if he 
currently had chronic or frequent colds, sinusitis, or hay 
fever, the appellant responded yes.  However, the 
appellants head, face, neck, scalp, and his sinuses, were 
all clinically evaluated as normal.  

The first medical evidence of the appellants sinusitis is 
from the appellants July 1997 VA examination, approximately 
34 years after service.  In the appellants July 1997 VA 
examination, the appellant stated that his current sinusitis 
originated while he was in the military.  He indicated that 
at present, he had sinus headaches which occurred daily.  
According to the appellant, he also had severe nasal 
congestion with a pressure sensation beneath the eyes and 
over the anterior face.  At the time of the appellants VA 
examination, an x-ray was taken of his sinuses.  The x-ray 
was interpreted as showing undeveloped frontal sinuses.  
There was clouding of the right maxillary antrum consistent 
with sinusitis.  The remainder of the sinuses appeared clear.  
The diagnosis was of right maxillary sinusitis.  Following 
the appellants physical examination and a review of the 
appellants x-rays, the examiner diagnosed the appellant with 
right maxillary sinusitis.  

In light of the above, the Board observes that although the 
appellant was diagnosed with a vasomotor rhinitis during 
service, there is no competent medical evidence showing a 
current medical diagnosis of a vasomotor rhinitis, nor has it 
been reported that such evidence exists, so as to give rise 
to a duty under 38 U.S.C.A. § 5103(a).  In the absence of 
proof of a disability, there can be no valid claim.  Caluza, 
7 Vet. App. 498; Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Moreover, the Board further notes that although the 
appellants July 1997 VA examination shows that the appellant 
currently has sinusitis with headaches, the examination does 
not show a nexus between any current sinusitis with headaches 
and any disease or injury in service.  As previously stated, 
there must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  Furthermore, the only evidence 
presented by the appellant that tends to show a connection 
between his inservice symptoms and his current ailment, is 
his own statements.  While his statements may represent 
evidence of continuity of symptomatology, they are not 
competent evidence that relates the present condition to that 
symptomatology and, under such circumstances, the claim is 
not well grounded.  See Savage, supra.  Therefore, as there 
is no competent medical evidence which shows that the 
appellants current sinusitis with headaches is related to 
service, the appellants claim for service connection for 
chronic sinusitis with headaches must be denied.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellants claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for chronic sinusitis with 
headaches is denied.  







REMAND

In regards to the appellants claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
dysthymia, the appellants service medical records show that 
in September 1963, the appellant was hospitalized at the 
Walter Reed General Hospital in order to undergo a 
psychiatric evaluation.  The report shows that at that time, 
the appellant stated that shortly after entering the service, 
he had responded to a minor form of hazing on arrival in 
Germany by retaliating with nasty remarks and cursing.  The 
appellant indicated that subsequently, he was unable to form 
any close friendships.  He noted that he was transferred to 
another unit where he made a more satisfactory adjustment.  
According to the appellant, during that period of time, he 
drank a great deal and he felt homesick.  The appellant 
stated that in April 1963, he started to stay out late past 
bedcheck, and that ultimately, he was discovered and received 
an Article 15, with a reduction from E-3 to E-2 in June 1963.  
He reported that in mid-July, he stayed away all evening and 
for two days following, and he was subsequently fined $35 
dollars under Article 15.  According to the appellant, 
approximately one week later, he came back to the United 
States on leave and requested hospitalization just prior to 
returning to Germany.  

Upon mental status examination, the examiner noted that the 
appellants stream of mental activity demonstrated no 
disorder.  At times, the appellant appeared boastful, 
egotistical, and self-satisfied, but frequently he manifested 
anxiety and perplexity regarding his future, and fear of 
being emotionally disturbed.  Content of thought was normal 
and he was well oriented and demonstrated average 
intelligence.  The appellants thinking was somewhat concrete 
and there were no loose associations demonstrated.  There was 
no evidence of mental deterioration.  The diagnosis was of a 
passive aggressive reaction, chronic, severe, unchanged, 
manifested by passive obstructionism, disregard of 
regulations; predisposition, severe, lifelong habit pattern 
with prior antisocial behavior, and impoverished family 
relationships; stress, minimal, routine military duty; 
impairment for further military duty, marked; impairment for 
social and industrial adaptability, moderate.  The examiner 
noted that the appellant suffered from a personality disorder 
which existed prior to service and did not occur in the line 
of duty.  According to the examiner, it was the 
recommendation of the Department of Psychiatry that the 
appellant be separated from the service under the appropriate 
administrative regulation.  

The appellants service medical records reflect that in 
September1963, the appellant underwent his separation 
examination.  At that time, he was clinically evaluated as 
normal for psychiatric purposes.  In response to the question 
as to whether the appellant had ever had or if he currently 
had, frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort, the appellant responded yes.  The appellant 
noted that he suffered from a character disorder and extreme 
emotional instability, including lack of emotional control 
which dated back to approximately age 14.  He indicated that 
he had lots of disciplinary trouble with teachers in junior 
high and high school.  According to the appellant, he had had 
four consultations with a Dr. H., a psychiatrist in Silver 
Spring, Maryland, concerning juvenile delinquency and 
emotional disorders and character instability.  The appellant 
further stated that he had consulted on numerous occasions 
with a Captain W., a psychiatrist at the Mental Hygiene 
Clinic in New York, for emotional disturbances and 
instability related to disciplinary problems and otherwise. 

In August 1997, the appellant submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  At that time, the appellant 
indicated that he had received medical treatment for his 
mental condition at the Eastern Shore Hospital Center, from 
December 1973 to April 1974.  In addition, the appellant also 
noted that he had received medical treatment from the 
Cumberland River Comprehensive Care Center from 1974 to 1975.  
The appellant further indicated that in late 1975, early 
1976, he received a prescription from the County Mental 
Health Clinic in Gallup, New Mexico, and that in February 
1979, he had received a prescription from the County Mental 
Health Clinic in Pullman, Washington.  

In a correspondence from the RO to the appellant, the RO 
stated that in the appellants August 1997 authorization 
form, the appellant did not provide addresses for the 
Cumberland River Comprehensive Care Center, the County Mental 
Health Clinic in Pullman, or the County Mental Health Clinic 
in Gallop.  The RO indicated that in order to receive any 
records from the above facilities, the appellant had to 
provide a complete mailing address.  The record is negative 
for a response from the appellant.  

In September 1997, the RO received inpatient treatment 
records from the Eastern Shore Hospital Center.  The records 
include a Release Summary, dated in April 1974.  The summary 
shows that the appellant had been hospitalized after he 
showed signs of impulsive behavior.  According to the 
summary, a few weeks after the appellants admittance, he 
tried to attack another patient.  The appellant was then 
placed in seclusion where he remained agitated.  In addition, 
the appellant was placed on homicidal precautions for two 
days until he calmed down.  The summary reflects that 
eventually, the appellant became more receptive to treatment 
and he willingly took his prescribed medications.  Upon his 
discharge, he was diagnosed with an explosive personality.  

The Eastern Shore Hospital inpatient treatment records also 
include a Diagnostic and Planning Summary.  The summary shows 
that on December 12, 1973, the appellant was voluntarily 
admitted to the hospital.  At that time, the appellant stated 
that he had a long history of emotional deprivation and that 
he sought hospitalization because occasionally, he had 
outbursts of temper and he displayed assaultive behavior.  
Upon mental status examination, the appellant appeared 
slightly depressed and he denied suicidal intentions.  The 
appellant indicated that he was concerned about his inability 
to control his temper.  According to the records, on December 
26, 1973, the appellant was discharged.  At that time, he was 
diagnosed with an explosive personality.  The inpatient 
treatment records further reflect that in January 1974, the 
appellant underwent a mental status evaluation.  At that 
time, the examining physician noted that the appellants 
affect was appropriate and his mood was slightly depressed.  
The appellant denied any suicidal intentions.  According to 
the appellant, he was worried about his occasional inability 
to control his temper.  He denied experiencing either 
hallucinations or delusions, although he seemed to be 
slightly suspicious.  The appellant was diagnosed with an 
explosive personality.  

In July 1997, the appellant underwent a VA examination.  At 
that time, the appellant stated that in April 1962, he joined 
the military.  The appellant indicated that he had a hard 
time adjusting to military life, and that once he was sent to 
Germany, he became very lonely.  Upon his arrival back in the 
United States, the appellant noted that he was hospitalized 
at the Walter Reed Hospital for observation.  According to 
the appellant, a psychiatrist told him that he had a lot of 
hostilities and that he resented authority and was paranoid 
in his thinking.  The appellant reported that he was declared 
mentally unfit for the military and he was subsequently 
discharged.  The appellant stated that at present, he had a 
lot of hostility and anger which had been building up for 
many years.  He indicated that he would lose control of his 
temper very easily.  According to the appellant, he had 
depressive spells but no suicidal ideation.  The appellant 
denied hearing voices or being paranoid about people.  

Upon mental status evaluation, the examiner noted that the 
appellants mood was appropriate and he did not show any 
signs of suspiciousness, tension, anxiety, or depression.  
The appellants memory was quite good for both recent and 
remote events.  He was alert and oriented, and his insight 
and judgment were somewhat impaired.  The appellant was 
diagnosed with a personality disorder with passive/aggressive 
and paranoid tendencies.  

In September 1998, the appellant underwent a private 
psychological assessment by T.J.M., M.A., and G.B.D., Ph.D., 
in order to clarify his diagnosis in regards to his current 
claim.  At that time, the appellant underwent a diagnostic 
interview and psychiatric testing which included the 
Minnesota Multiphasic Personality Inventory-2.  The examiners 
noted that acute distress, depression, and tension were 
characteristic symptoms expressed in the appellants profile.  
According to the examiners, the appellant endorsed a number 
of items which suggested that he was experiencing low morale 
and a depressed mood.  The examiners noted that the appellant 
felt regretful and unhappy about life and he seemed plagued 
by anxiety and worry about the future.  According to the 
appellants response content, there was a strong possibility 
that he had seriously contemplated suicide.  The examiners 
stated that the appellant endorsed a number of items which 
reflected a high degree of anger.  He appeared to have a high 
potential for explosive behavior, and at times, he felt quite 
lonely and misunderstood.  The diagnoses included the 
following: (Axis I) dysthymic disorder, (Axis II) personality 
disorder, not otherwise specified, and (Axis IV) problems 
with primary support group, problems related to social 
environment, occupational problems, and economic problems.  

A medical statement from M.P.J., M.D., medical consultant for 
the Disabled American Veterans, dated in October 1998, shows 
that at that time, Dr. J. stated that she had been a VA 
physician for 31 years.  Dr. J. indicated that during her VA 
career, she served for three years as Chief of Admitting, 
nine years as Chief of Outpatient Services, and four years as 
Chief of Staff at the VA Medical Center in Washington, D.C.  
According to Dr. J., she had had the opportunity to review 
the appellants claims folder and service medical records in 
regards to his psychiatric disorder and current diagnosis.  
Dr. J. noted that there was no clinical information of record 
which showed any psychiatric disorder prior to the 
appellants military service.  Dr. J. reported that the first 
notated entity of a psychiatric disorder in the appellants 
military service was from Germany and that there were 
subsequent findings at the Walter Reed Army Medical Center.  
According to Dr. J., that clinical information was consistent 
with the appellants diagnosis of a neurosis, described as 
the current dysthymic disorder.  Dr. J. stated that diagnoses 
in 1963 to the current diagnosis met clinical findings in the 
Second Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM), the Third Edition of the DSM, and the 
Fourth edition of the DSM, as dysthymic disorder.  It was Dr. 
J.s opinion that clinically, the appellants military 
service was causal to the appellants current psychiatric 
disorder.  

In October 1998, a hearing was conducted at the Board in 
Washington, D.C., before the undersigned Board member.  At 
that time, the appellant testified that when he was 14 years 
old, he received psychiatric treatment from a Dr. H. in 
Silver Spring, Maryland, because he was having problems with 
his father.  (T.3).  The appellant stated that when he was in 
the 11th grade, he entered the military.  (T.4).  He 
indicated that during service, he was transferred to Germany 
where he felt lonely and out of place.  (T.6,7).  According 
to the appellant, on one occasion, he was in a fight with 
another soldier and he was beaten very badly.  (T.9).  The 
appellant reported that following the fight, he suffered both 
physically and emotionally.  (Id.).  He indicated that 
ultimately, he was hospitalized at the Walter Reed Hospital 
and he was diagnosed with a personality disorder.  (T.10).  
The appellant noted that he was subsequently discharged from 
the military.  (Id.).  He testified that the first time he 
sought psychiatric treatment following his discharge was in 
1973, approximately 10 years after his separation from the 
military.  (T.11).  The appellant stated that at present, he 
was not receiving regular treatment for his psychiatric 
disorder.  (T.12).  The appellants sister, Mrs. M.S., also 
testified and she stated that after the appellants 
discharge, he seemed different and he had a lot of anxiety.  
(T.15). 

The Board notes that as previously stated, in September 1963, 
while the appellant was in the military, he was diagnosed 
with a personality disorder.  In addition, the inpatient 
treatment records from the Eastern Shore Hospital Center show 
that in April 1974, December 1973, and January 1974, the 
appellant was diagnosed with an explosive personality.  
Moreover, in the appellants July 1997 VA examination, the 
appellant was diagnosed with a personality disorder with 
passive/aggressive and paranoid tendencies.  In light of the 
above, the Board observes that a personality disorder is not 
service-connectable pursuant to 38 C.F.R. § 3.303(c).  Under 
38 U.S.C. § 1110, service connection can only be granted for 
disability resulting from disease or injury that is 
incurred in or aggravated by service, and, under 38 C.F.R. § 
3.303(c), a personality disorder is not a disease or injury 
within the meaning of that legislation.  However, the Board 
notes that in the appellants private psychological 
assessment in September 1998, the appellant was diagnosed 
with dysthymic disorder and a personality disorder, not 
otherwise specified.  Furthermore, in Dr. J.s October 1998 
statement, Dr. J. indicated that upon a review of the 
appellants record, the clinical information from the 
appellants period of active service was consistent with the 
appellants diagnosis of a neurosis, described as the current 
dysthymic disorder.  Dr. J. stated that the diagnoses in 1963 
to the current diagnosis met clinical findings in the Second 
Edition of the DSM, the Third Edition of the DSM, and the 
Fourth edition of the DSM, as dysthymic disorder.  It was Dr. 
J.s opinion that clinically, the appellants military 
service was causal to the appellants current psychiatric 
disorder.  Therefore, in light of the differing medical 
opinions, the Board concludes that additional actions and 
development must be undertaken by the RO prior to further 
appellate review.  The statutory duty to assist the appellant 
in the development of evidence pertinent to his claim 
includes a contemporaneous and thorough examination when 
appropriate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a mental 
condition.  The RO should specifically 
request that the appellant provide the 
addresses, if available, of the 
Cumberland River Comprehensive Care 
Center, the County Mental Health Clinic 
in Pullman, and/or the County Mental 
Health Clinic in Gallop.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  After the aforementioned records have 
been obtained to the extent possible, the 
appellant should be afforded a VA 
psychiatric evaluation.  All indicated 
studies, to include psychological 
testing, should be performed.  The claims 
file should be made available to the 
psychiatrist for his/her review prior to 
the examination.  After a review of the 
examination findings and the entire 
evidence of record, the examiner is 
requested to express an opinion as to the 
following questions: (1) Does the 
appellant suffer from an acquired 
psychiatric disorder, to specifically 
include a dysthymic disorder, (2) if so, 
did the appellant have such disorder, or 
manifestations thereof during service 
based on the Report of Psychiatric 
Evaluation for Administrative Separation, 
dated in September 1963, and (3) in the 
alternative, is it as least as likely as 
not that any currently diagnosed 
psychiatric disorder, to specifically 
include a dysthymic disorder, is 
etiologically related to any incident of 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the examination report is not 
responsive to the Boards questions, 
corrective action should be taken.  The 
RO should then readjudicate the issues of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
dysthymia. 

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
